PER CURIAM
Plaintiff brought this wrongful discharge action against her employer, Jackson Education Service District, alleging that defendant discharged her in retaliation for her complaints relating to staffing inadequacies. The trial court granted summary judgment for defendant on alternative grounds: first, that Oregon’s whistleblower statute, ORS 659A.203(l)(b) and (2), is an available and adequate statutory remedy that precludes plaintiffs wrongful discharge claim; and second, that plaintiff failed to produce evidence sufficient to permit a jury to find that she was terminated in retaliation for her complaints — that is, that there was a causal connection between her termination and the complaints. Plaintiff appeals, challenging both grounds for the trial court’s ruling.
We agree that the trial court erred in concluding that the whistleblower statute precludes plaintiffs wrongful discharge claim in this case. Our recent decision in Olsen v. Deschutes County, 204 Or App 7, 127 P3d 655 (2006), is directly on point and holds to the contrary. But the trial court’s alternative ground for granting summary judgment in favor of defendant was correct. After oral argument, plaintiff conceded that she presented no evidence that the administrator who discharged her, or the school board in reviewing the discharge decision, had any knowledge or awareness of her protected activities. Under those circumstances, a fact-finder could not find the requisite causal link between her termination and her protected conduct. Estes v. Lewis and Clark College, 152 Or App 372, 381, 954 P2d 792, rev den, 327 Or 583 (1998).
Affirmed.